Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 29, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158170(43)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  COMMUNITY GARAGE, INC.,                                                                                             Justices
          Plaintiff-Appellant,
                                                                     SC: 158170
  v                                                                  COA: 339300
                                                                     Ottawa CC: 16-004734-CB
  AUTO-OWNERS INSURANCE COMPANY,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing an answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filing if submitted on or before September 11, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 29, 2018

                                                                               Clerk